Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “nano-pulsed” is indefinite. It is unclear if this refers to wavelength or timing; only nanometer sized wavelengths of continuous emissions are discussed explicitly, see [0034]-[0036]. This limitation is given no weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Heisler et al. (DE102011086788A1) in view of Yano (JP2012232531A). 
Heisler teaches a dishwasher (100) comprising stainless1 steel side-walls (6, 9) of a washing container (1) fixedly connected (glued) to a plastic “water-bearing component” in the form of a heat exchanger (5) which is also characterized as being or comprising a storage portion (19), Fig. 3; [0014], [0029]-[0031].  There is a fastening flange (21), [0031].   Cold condensation surfaces of the exchanger (6) function to condense, [0027]. 
Heisler does not teach that a metal sidewall is fused to the plastic component2 since these elements are taught to be glued to together. Yano teaches “laser welding” of metallic to polymer components, [0049]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Heisler with Yano to utilize a conventional connection means, or step, to fasten a polymer component (e.g., the flange of the heat exchanger) to the machine sidewalls to achieve the expected result. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler et al. (DE102011086788A1) in view of Yano (JP2012232531A), as applied above, in view of Ossenstatter (EP2602083A1).
Heisler as modified by Yano does not surface structuring of the metal wall prior to welding, but Ossensttater generally teaches undercuts (2’) which provide a mechanical form-fit between adhered or bonded layers, Fig. 1, [0005]-[0006] and [0017]. It would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Thus, it necessarily contains chromium.
        2 The coupling “by a laser weld” only requires fused components and not the process that fused them.